DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10, 11 and 13-22 are pending.

Election/Restrictions
The elections of (1) an antibody comprising a heavy/light chain pair of SEQ ID NO: 23/29 as the species of antibody, (2) ankylosing spondylitis as the species of disease or disorder mediated by TRBV9, and (3) a small molecule as the species of additional therapeutically active compound, in the reply filed on 3/3/22 is acknowledged. 
In view of the lack of prior art found with regard to the elected species of antibody, the first election of species requirement is hereby withdrawn, and the non-elected species of antibody are rejoined and under consideration.
Claims 1-8, 10, 11 and 13-22 are under consideration, as they read upon the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
(1) The title of the invention, "MONOCLONAL ANTIBODIES AND METHODS FOR USING SAME" is not descriptive because (1) it is directed generally to any monoclonal antibody, whereas the claims are limited to antibodies that bind to TRBV9, and (2) it is directed generally to any method for using said antibodies, whereas the claims are limited to methods of using such for treatment. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “MONOCLONAL ANTIBODIES THAT BIND TRBV9 AND METHODS FOR USING SAME FOR INHIBITING THE T CELL RECEPTOR FOR TREATMENT".
(2) The disclosure is objected to because it contains two embedded hyperlinks (browser-executable code) at ¶ 6 and 80 (published application). Applicant is required to delete the embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
Appropriate correction is required.

Claim Objections
Claims 1-8, 10, 11 and 13-22 are objected to because of the following informalities:
In claim 1, line 2, the acronym TRBV9 should be accompanied by the full terminology the first time it is used in a series of claims; e.g., "TRBV9 (T Cell Receptor Beta Variable 9)". 
Throughout the claims, the recited groups of sequences are missing the word "and" between the final two elements; thus:
In claim 1, line 9 should end with, "….SEQ ID NO: 5, and SEQ ID NO: 6; and" and line 13 should end with "…SEQ ID NO: 8, and"
In claim 2, line 3, and in claim 3, lines 2-3, "the amino acid sequence" should be "an amino acid sequence"
Claims 2 and 3 should each end with "…SEQ ID NO: 17, and SEQ ID NO: 19."
Claims 6 and 7, part (1) of each claim, should end with "…SEQ ID NO: 25, and SEQ ID NO: 27; and"
In claim 6, lines 6-7, "a sequence of SEQ ID NO: 29" should be "the sequence of SEQ ID NO: 29"; compare with claim 7, line 4.
In claim 10, line 2, "bind" should be "binds".
In claim 11, line 1, the article "A" should be "An"; i.e., "An expression vector…"
In each of claims 13, line 2, and claim 14, line 4, the term "nucleic acid" is missing an article; e.g., "comprising a nucleic acid" (claim 13) 
In claim 14, line 4, "comprises nucleic acid" should be "comprises a nucleic acid".
In claim 15, line 1, and claim 17, line 2, "treatment a" should be "treatment of a".
In each of claim 16, line 4; claim 18, line 3; and claim 20, line 3, the recitation of "T cell leukemia, T cell lymphoma" should be "T cell leukemia, and T cell lymphoma". 
In claim 20, line 1, "of T cell receptor" should be "of a T cell receptor". 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, 11 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1 is indefinite with regard to the recitations "an amino acid sequence of HCDR 1-3" (lines 4-5) and "an amino acid sequence of LCDR 1-3" (lines 10-11), because in each case, it is unclear whether the recitation limits the claimed antibody to one that comprises a single sequence selected from the recited group (i.e., one of HCDR1-3 and one of LCDR1-3) or whether the recitation limits the claimed antibody to one comprising each  sequence of the recited group (i.e., each of HCDR1-3 and each of LCDR1-3). If the former is intended, the claim could be rendered definite in this regard by amending lines 4-5 recite, for example, "…comprising an amino acid sequence selected from the group consisting of HCDR 1-3…", and by making the corresponding change to lines 10-11. If the latter is intended, the claim could be rendered definite in this regard by amending lines 4-5 to recite, for example, "…comprising each of the amino acid sequences of HCDR 1-3…", and by making the corresponding change to lines 10-11. For purposes of advancing prosecution, the claim will be interpreted as reading on either possibility.
Claim 17, line 3, recites the limitation “the effective amount of the antibody or antigen-binding fragment” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Specifically, there is no earlier recitation of an effective amount of an antibody or fragment thereof in either claim 17 itself, or in parent claim 1, to provide antecedent basis for this limitation.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
With respect to claims 15-19, the nature of the invention of these claims is a pharmaceutical composition with the intended use of "prevention or treatment [of] a disease or disorder mediated by the TRBV9 family beta chain region of human T cell receptor". The composition comprises an antibody of claim 1, which binds to TRBV9, and either one or several pharmaceutically acceptable excipients (claims 15-16) or at least one other therapeutically active compound (claims 17-19), of which a small molecule is the elected species. With respect to claims 20-22, the nature of the invention of these claims is a method of administration with the intended use of "inhibiting the biological activity of T cell receptor" "in a subject in need of such inhibition" (claim 20) or "treating a disease or disorder mediated by human T cell receptor carrying the TRBV9 family beta chain" (claims 21 and 22). In each case, the method comprises a single step of administering an effective amount of an antibody of claim 1. For each of claims 15-22, the elected species of disease or disorder under consideration is ankylosing spondylitis. It is noted that with respect to claim 20, this method is directed to inhibiting the activity of a T cell receptor, "in a subject in need of such inhibition", and thus encompasses the full scope of diseases and disorders recited in the claims; e.g., ankylosing spondylitis, and is thus subject to same considerations with respect to enablement as the other claims.  
	The specification teaches that "T cell receptors are divided into different families", with the beta-chain "distinguished into 26 distinct families", citing Turner et al, 2006 (Nature Reviews Immunology, 6: 883-894; cited on the 8/24/21 IDS) (¶ 6). Turner, in turn, teaches that the beta-chain of the TCR is comprised of a variable and a constant region, "which are spliced together during development in the thymus to give rise to a single type of functional TCRαβ complex expressed by each T cell" (pg 883). 
	A search of the prior art indicates that it does not appreciate using an antibody or other molecule that binds to TRBV9 to prevent or treat ankylosing spondylitis (AS) or any other disease or disorder. With respect to ankylosing spondylitis (AS), the specification teaches that "[a] consensus variant of autoimmune TCRs in patients with AS has been described, it has been shown that it is present in synovial fluid and peripheral blood in patients with AS and absent at the same depth of analysis in healthy donors, regardless of their HLA *B27 status, citing Faham et al (2017. Arthritis & Rheumatology. 69(4): 774-784; cited on the 8/24/21 IDS). Faham teaches that AS is a "chronic inflammatory disorder that primarily affects the spine", and which "can lead to extensive ankylosis of the spine with marked impairment in spinal mobility and marked disability" (pg 74). Faham further teaches that while "AS has the strongest known genetic association with the major histocompatibility complex (MHC), with >90% of patients be HLA-B27 positive" (pg 774), and that this association "has been recognized for 4 decades" (pg 783), the "mechanism by which HLA-B27 confer susceptibility to AS is unknown" (pg 774). Faham describes a study of the "TCRβ repertoire sequences of 234 samples from patients" in order to identify AS-specific TCRβ sequences (pg 774), which provides "evidence in support of the concept that some TCRs are enriched in HLA-B27-positive AS patients" (pg 783). Table 2, which is titled "Discovered and combined motifs described in this report that are significantly associated with AS and their frequencies in the different cohorts", includes two TRBV9 sequence motifs, of the 15 identified in the study. However, a later review of the role of HLA-B*27 in SA, teaches that, as of 2021, "Establishing a clear role for HLA-B*27 in the pathogenesis of spondylarthritis continues to be challenging" (see Abstract of Navid et al, 2021. Seminars in Immunopathology. 43:235-243). Surveying the literature directed "T cell receptor repertoire analysis in spondylarthritis", Navid teaches that the later study of Zheng "did not confirm previous results of" Faham et al, of "a CDR3 motif enriched in [SA] patients" (pg 238). Navid concludes that "the question of whether an HLA-B*27-restricted autoreactive T CD8+ response initiates or drives ankylosing spondylitis remains unanswered" (pg 239). Thus, the relevant post-filing date art provides evidence that even long after the claimed priority date of the instant application, it remains  unpredictable as to whether targeting TRBV9 in AS will act to treat the disease. 
Thus, at the time of filing of the instant application, the skilled artisan would not have known, based solely on the teachings of the prior art, whether or not an antibody that binds to TRBV9 measurement could be used predictably to prevent or treat AS, or other diseases or disorders, and would have looked to the instant application to provide predictability that the claimed method would work before using such to treat patients. However, the specification provides limited teachings in support of the method as directed to the elected species of treatment under consideration. The specification contains a section titled, "Therapeutic Use of Antibodies of the Invention", that provides general teachings on administration of antibodies (¶ 152-159), and states that TRBV9 is "associated with AS and celiac disease" and "may be associated with the development of a number of blood diseases, such as T cell lymphoma caused by Epstein-Barr virus" (¶ 153), but does not provide any further evidence that an anti-TRBV9 antibodies will treat AS or other diseases or disorders. The specification contains several working examples in support of the claimed invention. Example 1 describes production of the anti-TRBV9 antibodies (Example 1). Example 2 describes labeling of T cells expressing TRBV9 in the peripheral blood from healthy donors, with the result that "the second variant (anti-TRBV9-2) exhibits the most effective and highly specific staining of TRBV9+ lymphocytes" and can thus be used for "detection of TRBV9+ T lymphocytes" (¶ 205). Example 3, "Functional Activity of Antibodies", describes an experiment wherein natural killer (NK) cells isolated from the mononuclear fraction of the peripheral blood from health donors were incubated with the anti-TRBV9 antibodies for six days, with the result that the antibodies eliminated TRBV9+ NK cells (¶ 213). Example 4 describes production of a stable cell line expressing the anti-TRBV9-2 cell line (¶ 214). Examples 5 and 6 described pharmaceutical compositions comprising the anti-TRBV9-2 antibodies, and kits comprising said compositions (¶ 215-217). Example 7 describes a process of making mutations in the anti-TRBV9-1 antibody; the purpose for these mutations is not described, but the mutations are described as not affecting binding specificity (¶ 218). 
	While Example 4 demonstrates "the ability of anti-TRBV9 antibodies to eliminate cells bearing the TRBV9 family TCR", it does not provide evidence that eliminating such cells in a patient will act to treat AS or another disease or disorder. As set forth above, the etiology of AS remains unclear, including whether or not a particular subset of T cells, such as TRBV9-expressing T cells, contribute to the disease, and thus it remains unpredictable whether elimination of such cells would act to prevent or treat the disease. There is no evidence that reducing the level of such cells in a patient will predictably treat AS, or even that the presence of such cells is a cause of AS, as opposed to a result or outcome of the disease. Thus, the skilled artisan at the time of filing would not have considered the working examples to provide support for predictability in practicing the method of the claims. While enablement does not necessarily require a working example, "[l]ack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art", per MPEP 2164.02. Thus, in order to practice the claimed method, the skilled artisan would first need to engage in experimentation to determine whether such a correlation exists, and such experimentation, even to validate the use of a single antibody therapeutic, would be undue in view of the amount of effort and time required. The outcome of such a study would generally be the focus of an entire publication in the relevant literature.
The scope of the claims adds further unpredictability as to whether the claimed method is fully enabled. The claims encompass any disease or disorder mediated by TRBV9, the full scope of which has not even been determined. Disparate species beyond AS are listed, and include celiac disease, T cell leukemia and T cell lymphoma, but any other disease or disorder is potentially encompassed. Even if evidence was provided that administration of an antibody against TRBV9 could treat AS, this would not provide predictability with respect to use of the method with other diseases or disorders, for which a role of T cells expressing TRBV9 has not been determined. 
Due to the large quantity of experimentation necessary to determine whether an antibody binding TRBV9, including compositions of such, can be administered to treat ankylosing spondylitis (AS) or other diseases or disorders, the lack of guidance presented in the specification, the absence of working examples demonstrating predictability of the claimed method of treatment, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect subject populations and samples, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.	

Notes
No prior art has been identified that teaches or suggests a monoclonal antibody,  or antigen binding fragment thereof, that specifically binds to the TRBV9 protein and that comprises the specific HCDRs and LCDRs recited in claim 1.
  
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646